Citation Nr: 1219346	
Decision Date: 06/01/12    Archive Date: 06/13/12

DOCKET NO.  07-14 508	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to service connection for a skin condition, claimed as skin cancer.  

2.  Entitlement to service connection for a low back disability.

3.  Entitlement to service connection for a cervical spine disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Evan M. Deichert, Associate Counsel



INTRODUCTION

The Veteran had active service from January 1976 to May 1998.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from an August 2006 decision by the Department of Veterans Affairs (VA) Providence, Rhode Island Regional Office (RO). 

Initially, the Board notes that on his April 2006 claim, the Veteran sought service connection for basal cell carcinoma, a skin cancer that he had removed from his right scalp.  Given that the Veteran currently suffers from other skin conditions and that he suffered from various skin conditions during his active service, the Board broadened the issue to include both service connection for his skin cancer as well as for other possibly service-connected skin conditions.  

This claim was previously before the Board in August 2010.  At that time, in addition to the issues above, the Board denied service connection for two other claimed conditions.  Accordingly, those issues are no longer before the Board.  

With respect to the issues that remain on appeal, the Board remanded these issues for further development.  The Board acknowledges that it has a duty to ensure compliance with its remand instructions.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  For reasons explained in greater detail below, however, the Board does find substantial compliance with its remand instructions, and determines that the case may move forward without prejudice to the Veteran.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that only substantial compliance with the terms of the Board's remand would be required, not strict compliance).  


FINDINGS OF FACT

1.  The Veteran failed to report to the VA examinations scheduled to take place in September and October 2010 that were scheduled in conjunction with his claims of service connection for skin, low back and cervical spine disabilities.  

2.  The Veteran has not demonstrated good cause for his failure to report for the September and October 2010 VA examinations.

3.  There is no competent evidence linking any of the Veteran's skin conditions (including his skin cancer) to his active service. 

4.  There is no evidence of a nexus between the Veteran's current low back and neck conditions and his active service.  

5.  There is no credible evidence of a continuity of symptomatology of the Veteran's low back or neck conditions.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for a skin condition have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1154(a), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.655 (2011).  

2.  The criteria for service connection for a low back disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1154(a), 5107(b); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.655.

3.  The criteria for service connection for a cervical spine condition have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1154(a), 5107(b); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.655.







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

Here, the VCAA duty to notify was satisfied by way of a letter sent to the Veteran in April 2006 - prior to the initial RO decision in this matter - that addressed the notice elements.  The letter informed the Veteran of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  This notice informed the Veteran of all of the elements of how service connection is established, including how VA assigns disability ratings and how an effective date is established.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Next, VA has a duty to assist the Veteran in the development of his claim.  This duty includes assisting him in the procurement of both service treatment records and other pertinent medical records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In this case, the RO has obtained and associated with the claims file the Veteran's service treatment records and records of his post-service VA treatment.  

The duty to assist also includes the duty to order a VA medical examination in certain situations.  The Board may order an examination when the record shows that the Veteran has a current disability, indicates that this disability may be associated with the Veteran's active service, and does not contain sufficient evidence for the Board to make a decision on the issue.  38 U.S.C.A. § 5103A(d)(2).  If the record indicates that there may be a nexus between the current disability and any service related incident, then the Board may order an RO to have a claimant examined.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  

In light of these facts, when this case first came before the Board in August 2010, the Board remanded the Veteran's claims so that he could undergo pertinent VA examinations.  These examinations were scheduled to take place in September and October 2010, but as explained more fully below, the Veteran did not attend his scheduled examinations.  Further, as his representative noted in May 2012 written argument, the evidence expected to be generated from the examinations might have been material to the outcome of his claims.  As the Veteran was scheduled for the VA examinations, and given the May 2012 comments of his representative, the Board finds substantial compliance with its August 2010 remand instructions.  See D'Aries, 22 Vet. App. at 105.  As the requested development has been completed, the case may proceed without prejudice to the Veteran.  Stegall, 11 Vet. App. at 271.

The Board notes that the evidence already of record is adequate to allow resolution of the appeal.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The Board finds that all necessary development has been accomplished, and appellate review does not therefore result in prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

II.  Service Connection Claims

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

The second and third elements may be established by showing continuity of symptomatology.  Continuity of symptomatology may be shown by demonstrating "(1) that a condition was 'noted' during service or any applicable presumption period; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson, 581 F.3d at 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board"). 

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson, 581 F.3d at 1316; Jandreau, 492 F.3d at 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, 492 F.3d at 1376-77. 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza, 7 Vet. App. at 511.  

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a Veteran for a long period of time or through a factually accurate medical history reported by a Veteran.  See id. at 303-04.  

The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  See Id.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez, 22 Vet. App. at 304; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  

In this case, the Veteran seeks service connection for three separate disabilities; for the reasons that follow, the Board shall deny the Veteran's claims, which are evaluated separately below.  


Skin Condition 

The Veteran specifically sought service connection for basal cell carcinoma; for reasons described above, however, the Board has broadened his appeal to one for a skin condition in general.  

First, the Board acknowledges that the Veteran has suffered from skin conditions over the course of his appeal.  VA treatment records show that the Veteran was diagnosed as suffering from a number of different skin conditions from 2001 to 2005, including dermatitis, dermal nevus, and tinea pedis.  In February 2006, the Veteran was diagnosed as suffering from a basal cell carcinoma on his right scalp.  This carcinoma was removed.  

The Board also notes that there is evidence that the Veteran suffered from skin conditions during his active service.  The Veteran had active service from January 1976 to May 1998, and the Veteran's service treatment records reveals that he was treated for various skin conditions during this service.  In July 1981, the Veteran sought treatment for a rash around his scrotum.  It was noted that he had a reddened area around his scrotum with white flaking skin.  He was diagnosed as suffering from a possible fungal growth.  In January 1988, the Veteran complained of suffering from a mildly pruritic rash on his trunk and proximal upper extremities.  He was diagnosed as suffering from pityriasis rosas.  The Veteran again complained of suffering from a rash around his groin in October 1990.  He was diagnosed as suffering from tinea cruris.  At his May 1998 medical examination at retirement, the Veteran was noted to be suffering from tinea pedis.  

Though there is no evidence that the Veteran suffered from basal cell carcinoma or any other skin cancers during his active service (a fact that he acknowledges), service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  With respect to the Veteran's claim for service connection for basal cell carcinoma, he contends that he was exposed to the sun during service and that he suffered from sunburns during that service.  Thus, if there is competent evidence relating the Veteran's current condition to this in-service sun exposure, the need for an in-service evidence of this condition would be negated.

The Veteran's claim for service connection for a skin condition fails, however, because there is no competent evidence of a nexus between his current skin conditions and his active service.  

First, with respect to his non-cancerous skin conditions, the Board notes that there is no evidence whatsoever linking his conditions to his active service.  The Veteran himself has made no statements linking these conditions, and there is no medical evidence offering an opinion regarding a nexus between his conditions and his active service.  As explained more fully below, the Board remanded the Veteran's claim in order that he could undergo a VA examination and that such opinions would be provided, but the Veteran did not attend his scheduled VA examinations.  

With respect to his basal cell carcinoma, the Veteran has consistently maintained that his skin cancer is causally related to his in-service sun exposure.  In a November 2006 letter following his Notice of Disagreement, the Veteran offered his belief that it is just as likely as not that his basal cell carcinoma is related to his active service.  He stated that though he never sought treatment for sunburn, he nevertheless experienced many moderate to severe sunburns during his active service.  He stated that his duties required him to be outside for long periods of time.  He reiterated these contentions in his April 2007 Substantive Appeal. 

The Veteran's testimony alone is not sufficient to establish service connection; however, as the diagnosis of skin cancers and establishing its etiology are not susceptible to lay observation.  As the Court explained in Jandreau, "[s]ometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer."  492 F.3d at 1377, n. 4.  The Board finds that the Veteran is not competent to offer lay evidence regarding the etiology of his skin cancer, and his statements alone are not sufficient to establish a nexus between his in-service sun exposure and his current skin cancer. 

The Veteran's lay statements regarding the possible etiology of his skin cancer are plausible, and they indicate that there may be a nexus between the Veteran's skin cancer and his active service.  Thus, while his statements are not sufficient to serve as the requisite nexus opinion, they are sufficient to trigger the need for a VA examination to have the Veteran examined.  See McLendon, 20 Vet. App. at 83 (stating that the requirement that evidence indicates that there may be a nexus between a current condition and an in-service incurrence is a "low threshold").  

In consideration of this fact, the Board remanded the Veteran's claim in order that he could undergo a VA examination and that a competent opinion regarding the etiology of his condition could be offered.  A review of the Veteran's claims folder reveals that he was scheduled for examinations in September 2010, September 2011, and October 2011, but that he did not attend these scheduled examinations.  

The Board notes that as the Veteran is employed by the VA in Providence, Rhode Island, his examinations were scheduled at the Boston, Massachusetts RO.  In a September 2010 letter, the Veteran stated that he did not wish to travel to Boston for an examination or to have to take time off from work to do so.  He stated that he believed there to be enough evidence to rate his claim absent an examination.  In a subsequent September 2010 letter, the Veteran stated that he has developed another area of skin cancer.  He also again stated that while he would attend a VA examination in Providence, he did not wish to travel to Boston.  

Pursuant to VA regulation, when a claimant fails to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.  38 C.F.R. § 3.655(b).  In this case, rating the Veteran on the basis of the evidence of record results in a denial of his claim, as there remains no competent evidence of a nexus between his current skin conditions and his active service.  Further, as there is no competent evidence regarding a nexus, the weight of the evidence is against the Veteran's claim, and the benefit of the doubt rule is not at issue.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

The Board acknowledges the Veteran's contentions regarding his skin cancer, and the Board also acknowledges the burden that traveling to the Boston RO would place on the Veteran.  The Board does not, however, find that the Veteran's reasons for not attending his examinations constitute "good cause" for missing these examinations.  38 C.F.R. § 3.655(a) ("When entitlement . . . to a benefit cannot be established or confirmed without a current VA examination . . . and a claimant, without good cause, fails to report for such examination" then action shall be taken consistent with this regulation.).  That regulation highlights examples of good cause, including "the illness or hospitalization of the claimant, death of an immediate family member, etc."  Id.  The Veteran's desire not to miss work or not to have to travel to Boston do not rise to the level of the examples cited by the regulation, and the Board finds that the Veteran has not presented good cause as to why he missed his examinations.  

Despite VA's duty to assist, "it is the veteran's 'general evidentiary burden' to establish all elements of his claim, including the nexus requirement."  Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009) (quoting Holton v. Shinseki, 557 F.3d 1362, 1368 (Fed. Cir. 2009); Hogan v. Peake, 544 F.3d 1295, 1297 (Fed. Cir. 2008); Cromer v. Nicholson, 455 F.3d 1346, 1350 (Fed. Cir. 2006)).  It is also well settled that "VA's duty to assist is not a one-way street."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Instead, "VA's duty must be understood as a duty to assist the veteran in developing his claim, rather than a duty on the part of VA to develop the entire claim with the veteran performing a passive role."  Turk v. Peake, 21 Vet. App. 565, 568 (2008) (citing Wood, 1 Vet. App. at 193).  

Here, despite the evidence of the Veteran's current skin conditions and the evidence of his in-service occurrences or possible in-service incurrence, there remains no competent evidence establishing a nexus between the Veteran's conditions and his active service, and the Veteran has not cooperated in attempting to develop evidence favorable to his claim.  Service connection thus must be denied.  

Spine Conditions

The Veteran seeks service connection for both a low back disability and a cervical spine disability.  

First, for the purposes of this appeal, the Board acknowledges that the Veteran currently suffers from a low back and neck disability.  A review of the Veteran's VA treatment records show that he complained of suffering from neck pain in April and May 1999; he was diagnosed as suffering from a muscle strain.  He also complained of suffering from low back pain in January 2006.  In a May 2006 letter, the Veteran contended that he suffered from both cervical and lumbar spine pain during his active service that has continued to this day.  

While the Board notes that the Veteran has not been given a formal diagnosis for either his low back pain or his neck pain, for the limited purpose of this appeal, the Board acknowledges that the Veteran currently suffers from such conditions.  

Next, the Board acknowledges that the Veteran suffered from a low back and neck condition during his active service.  The Veteran complained of suffering from neck pain in July 1996; he was diagnosed as suffering from a muscle strain.  An X-ray performed at that time noted that the Veteran had slight disc space narrowing of C5-C6 and associated end-plate small osteophyte formations.  In May 1998, the Veteran reported that he suffered from low back pain periodically, but that he did not seek medical treatment for this pain.  

As above, however, the Veteran's claim fails because there is no evidence of a nexus between his current conditions and his active service.  Unlike with the Veteran's claim for service connection for a skin condition, in this case, the Veteran has not made any particular allegations of a nexus between his current condition and his active service.  Instead, his lone statement comes from his May 2006 letter that proffers a continuity of symptomatology (a fact discussed at greater length below).  None of the Veteran's VA treatment records offer an etiology for his back or neck pain.  

Once again, the Veteran was scheduled for VA examinations in September and October 2010 to determine the nature and etiology of his spinal conditions, but he did not attend.  His appeal must therefore be rated based on the evidence of record, which does not indicate that his current conditions are related to his active service.  38 C.F.R. § 3.655(b).  

The Veteran maintains that his back and neck pain began in service and have continued since then.  If the Board finds this statement to be credible, then it may support a finding of continuity of symptomatology, negating the need for a nexus opinion.  

The Board, however, does not find "evidence of post-service continuity of the same symptomatology" as is required for granting service connection under this alternative framework.  See Barr v. Nicholson, 21 Vet. App. at 307.  Here, the only evidence supporting the Veteran's contention is his May 2006 statement.  A review of the Veteran's VA treatment records, however, shows little to no treatment for his back and neck conditions.  With regard to his low back, since service, he has only sought treatment once - in January 2006 - and he did not state that he had been suffering from this condition since service.  Indeed, though the Veteran mentioned a history of a fall as a child, he did not state that he suffered any trauma to his back during his service.  With regard to his neck, in April 1999, the Veteran stated that he had been suffering from pain in his neck continuously for the past two days.  In May 1999, the Veteran stated that his neck had hurt since working in the yard two days prior.  Neither of these records mention the Veteran's active service, and there is no evidence that he has sought treatment for his neck since this date some 13 years ago.  Given that the Veteran has sought treatment for numerous other conditions since his separation from service, the fact that he has only sought treatment once for back pain and twice (in 1999, no less) for his neck pain strongly undercuts his claim of a continuity of symptomatology.  

In this regard, the Board notes that the Federal Circuit in Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) held that the lack of contemporaneous medical records does not, in and of itself, render lay testimony not credible.  Id. at 1336.  As a finder of fact, though, the Board may weigh the absence of contemporaneous records when assessing the credibility of the lay evidence.  Here, as a finder of fact, the Board, when assessing whether his lay evidence is satisfactory, must therefore compare his statements with other evidence of record.  See Dalton v. Nicholson, 21 Vet. App. at 38; Caluza v. Brown, 7 Vet. App. at 511, aff'd per curiam, 78 F.3d 604(Fed.Cir.1996).  Here, because his account of having back and neck pain since service is not consistent with the evidence of record showing treatment for other conditions during this time, the Board finds his report not credible.  

In light of the foregoing, the Board finds that the preponderance of the evidence is against his claims of service connection for low back and cervical spine disabilities.  According, service connection must be denied for these conditions.


ORDER

Service connection for a skin condition is denied.

Service connection for a low back disability is denied.

Service connection for a cervical spine disability is denied.  



____________________________________________
STEVEN D. REISS 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


